Title: Samuel K. Jennings to Thomas Jefferson, 30 October 1813
From: Jennings, Samuel K.
To: Jefferson, Thomas


           Dear Sir,30th Octor 1813
          I have satisfied myself, by a great number of experiments, that the influence of cold upon the skin, is the most universal cause which places the system in a state of predisposition to disease. I have also ascertained by experiment hundreds of times repeated, that a timely application of intense heat to the surface, will correct the predisposition, and prevent disease, even when sternly threatened. I have also further ascertained, that the same application, with the addition of some evacuations when necessary, will produce the same effect, in all seasons of the year. Indeed I hesitate not to say, that, heat may be used in this way to prevent Pleurisies and Rheumatisms in the Winter and Spring, and Intermittent, Remittent and continued fevers in the Summer and Autumn. I will include also every grade of bilious fever, which is not excited by an agent of power sufficient to destroy before it gives an alarm. I will not except typhus or Slow-fever as it is commonly called in this country.—
          After fever is formed, so as to make regular medical attention necessary, I have also ascertained by experience, that heat may be used in the intermission and remission of p the paroxisms, as a safe tonic agent.—that it may be so managed as commonly to supercede the necessity of blisters—And that in all cases, by judicious  application, the course of disease may be shortened, and convalescence made more speedy and safe.
          Your own experience in preventing the accession of threatening disease, by living abstemiously, and covering yourself warmly in bed, will evince to you the practicability of this  plan. In your case the skin is warmed, and a balance regained in the course of two or three days—Upon my plan, the same object can be accomplished in one night.
           Having ascertained that so much could be effected by the application of heat, I have taken pains to invent some appropriate method of for its performance. And have succeeded in the device of a  stove by which the heated gas, escaping from burning ardent spirit, may be conveniently and safely app conveyed into the patient’s bed &c &c. Doctor Hall will give you an exhibition of the apparatus, and the process for using it.
          I have thought fit to call it a “portable warm and hot bath.”
          It would be a valuable acquisition to the Army and Navy of the U States. Would you be so obliging, as to give it a letter of introduction to the Government? If you think well of it, Doctor Hall will be the bearer. He is authorized to transact the business  for me. Hoping you will excuse this liberty
           I am Dear Sir Your most Obedt friend & Hum ServtSaml K Jennings
        